                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9       ALFORD JOHNSON,                                   CASE NO. C19-0179-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12       LUCKY STRIKE BELLEVUE LLC,

13                           Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ stipulated motion to continue trial and
18   extend case management dates (Dkt. No. 14). 1 Having considered the motion and the relevant
19   record, the Court hereby GRANTS the motion and ORDERS that:
20           1.     The trial is continued to July 14, 2020 at 9:30 a.m.;
21           2.     Proposed pre-trial order and motions in limne shall be filed no later than June 30,
22   2020;
23           3.     The 39.1 mediation shall be completed no later than April 17, 2020;
24           4.     Trial briefs shall be filed no later than June 19, 2020;
25
     1
       The parties’ previous proposed deadlines include a date for jury instructions/voir dire. (Dkt. 10
26   at 3.) This case, however, is not set for jury trial, and no jury demand has been made to date.

     MINUTE ORDER
     C19-0179-JCC
     PAGE - 1
 1          5.      Discovery shall be completed no later than March 6, 2020;

 2          6.      Dispositive motions must be filed no later than April 13, 2020.

 3          7.      Plaintiffs’ expert witnesses shall be disclosed no later than 90 days before the

 4   discovery deadline. Defendants’ expert witnesses shall be disclosed no later than 60 days before

 5   the discovery deadline. Rebuttal expert witnesses shall be disclosed no later than by 30 days

 6   before the discovery deadline.

 7          8.      Exhibit and witness lists shall be provided by June 15, 2020. Objections to the

 8   exhibit and witness lists shall be made by June 28, 2020.
 9          The parties may request a status conference in a separate motion.
10          DATED this 16th day of September 2019.
11                                                          William M. McCool
                                                            Clerk of Court
12
                                                            s/Tomas Hernandez
13
                                                            Deputy Clerk
14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0179-JCC
     PAGE - 2
